I am unable to agree with the conclusion of the majority respecting the defense of contributory negligence. I feel that respondent was guilty of contributory negligence and the appellant's motion for nonsuit or directed verdict should have been granted; and, in so stating, I am mindful of the rule laid down in Corbaley v. Pierce County, 192 Wash. 688,74 P.2d 993, relative to taking cases from the jury. *Page 518 
It is a well settled rule in this state that, where it appears from the uncontradicted proof that the injury complained of was occasioned by the contributory negligence of the injured party, a question of law, as distinguished from a question of fact, is presented for determination.
In addition to the facts set out in the majority opinion, attention is directed to certain additional vital facts disclosed by respondent's testimony. She was an elevator operator with about five and one-half years experience in the city of Spokane, she knew how the elevators operated, and she was acquainted with their mechanical arrangement. Respondent rented a studio in appellant's building some time after the middle of March, 1936, and occupied it until the night of the accident, July 30, 1936, a period of over four months. During that time, she used the elevator many times during the day, and on an average of four or five times each week during the night under the same circumstances present on the night she was injured. She realized that the elevator ceased operations and the lights in the hallway were switched off at nine o'clock each evening. Respondent testified that, many times, she was confronted with the fact that the elevator was not at the landing when she attempted to use it in the evening, and that she could ascertain its presence or absence by extending her hand into the shaft a distance of six inches.
Where a danger is obvious, or known, a person is bound to use ordinary care to avoid it, and a recovery cannot be had where the person injured could, by the exercise of ordinary care, have avoided the injury, even though the defendant was negligent.Hogan v. Metropolitan Building Co., 120 Wash. 82, 206 P. 959;Wylie v. Green River Lumber Co., 8 Tenn. App. 373; Lunsford v.Asheville Mfg. Co., 196 N.C. 510, *Page 519 146 S.E. 129; Murray v. Albert Lea Home Inv. Co., 202 Minn. 62,277 N.W. 424; Boles v. Hotel Maytag Co., 218 Iowa 306, 253 N.W. 515;Young v. Prouty Lumber Co., 81 Ore. 318, 159 P. 565; Silverv. Hause, 285 Pa. 166, 131 A. 668; Evans v. Orttenburger,242 Mich. 57, 217 N.W. 753; Ballou v. Collamore, 160 Mass. 246,35 N.E. 463; Sodomka v. Cudahy Packing Co., 101 Neb. 446,163 N.W. 809; Gray v. Levy, 226 Mo. App. 991, 48 S.W.2d 20;Flury v. Central Pub. House, 118 Ohio St. 154, 160 N.E. 679;Central Pub. House v. Flury, 25 Ohio App. 214, 157 N.E. 794;Bremer v. Pleiss, 121 Wis. 61, 98 N.W. 945; Claypool v.Wigmore, 34 Ind. App. 35, 71 N.E. 509.
When one has knowledge of danger, the exercise of ordinary care requires the exercise of a higher degree of care than would be required from one without such knowledge. 20 C.J. 375; 20 R.C.L. 107, § 93.
In the following cases, the facts passed upon were very much like those in the case at bar, and in each of them the court held that the injured person could not recover because of the guilt of contributory negligence. Murray v. Albert Lea Home Inv. Co.,supra; Rice v. Goodspeed Real Estate Co., 254 Mich. 49,235 N.W. 814; Blankertz v. Mack  Co., 263 Mich. 527, 248 N.W. 889;Keeter v. Devoe  Raynolds, Inc., 338 Mo. 978,93 S.W.2d 677; Boles v. Hotel Maytag Co., supra; Macon Sav. Bank v.Geoghegan, 48 Ga. App. 1, 171 S.E. 853; Rice v. Goodspeed RealEstate Co., 254 Mich. 49, 235 N.W. 814; Bedell v. Berkey,76 Mich. 435, 43 N.W. 308, 15 Am. St. 370; Murray v. Earl, 282 Pa. 517,128 A. 436; Massey v. Seller, 45 Ore. 267, 77 P. 397;Globe Indemnity Co. v. Hook, 46 Cal. App. 700, 189 P. 797.
In Rice v. Goodspeed Real Estate Co., supra, the facts were similar to those in the instant case, and in *Page 520 
setting aside a verdict in favor of plaintiff, the court said:
"There is almost unlimited authority in adjudicated cases covering the following propositions: (1) One is required to make reasonable use of his faculties of sight, hearing, and of intelligence to discover dangerous conditions to which he is or he may become exposed. (2) One who knows or in the exercise of ordinary care should have known the existence of danger from which injury might reasonably be anticipated and who by his voluntary acts or omissions exposes himself to such danger is guilty of negligence, if under the circumstances an ordinarily prudent person would not have incurred the risk of injury which such conduct involved. (3) Momentary forgetfulness of or inattention to a known danger may, and usually does, amount to negligence. See cases cited in notes of 45 C.J. pp. 947-950, and 957.
"`Where the entrance is dark, it would seem that ordinary care would condemn the act of a person who steps into an elevator shaft without satisfying himself that the elevator is there.' 9 R.C.L. p. 1258."
The following statement was made in Macon Sav. Bank v.Geoghegan, supra:
"Where the entrance was dark, it would seem that ordinary care would condemn the act of a person, who knew the location of the elevator-shaft and that others might likely be using the elevator, in stepping into the elevator-shaft without satisfying himself that the elevator was in fact there."
Under the facts as related by the respondent, it appears that she was a competent elevator operator; that she was entirely familiar with the building, its hall-ways, lights, and the elevator; that she knew how the elevator operated and the dangers attendant upon its improper use. The care she should have used ought to have been commensurate with that knowledge. Respondent did not use that ordinary care required of *Page 521 
her under the circumstances present at the time of her accident, and therefore should not be allowed to recover.
For the reasons given, I dissent.
STEINERT and ROBINSON, JJ., concur with SIMPSON, J.